Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Remark
This Office action has been issued in response to communication made on 06/17/2021. 

Terminal disclaimer
       The terminal disclaimer filed on 02/19/2021 is approved hence the double patenting rejection is withdrawn. 

Allowance
Claims 71-76, 78-85, 87-94 and 96-109 are allowable.

Reason for Allowance
Independent claims 71, 80 and 89 are allowable because the cited arts of record and the IDS references filed on 06/17/2021 do not explicitly disclose, teach, or suggest the claimed limitations content management (in combination with all other features in the claim),       
transform the database, or the portion thereof, to the form of a hierarchically structured tree via one or more numerical signal values corresponding to electronic content within the database, or the portion thereof; and wherein the execution of the transformation instructions to: generate the hierarchically structured tree via one or more numerical signal values corresponding to electronic content within the database, or the portion thereof;
And wherein the execution of the transformation instructions to:

Wherein the execution of the transformation instructions further to:
Present a query to the database or the portion thereof, with at least one probe numerical signal value to fetch the electronic content corresponding to the one or numerical values within the database, or the portion thereof.

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK CHBOUKI whose telephone number is (571)270-3154.  The examiner can normally be reached on Mon-Fri 8:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        06/30/2021